DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
Applicants’ submission filed on September 3, 2021 has been entered.

EXAMINER’S COMMENT
The claim amendments and remarks of September 3, 2021 have been entered. 
The previous rejections under 35 USC § 112 have been withdrawn in light of Applicants’ amendments and accompanying arguments. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Gary J. Gershik on 14 September 2021. The application has been amended as follows. 

In the claims:
	Claims 13, 15-19, and 23 have been canceled without prejudice. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a transgenic dicot plant that comprises exogenous polynucleotide encoding a bacterial heterotetrameric phenylalanyl-tRNA synthetase (PheRS), which PheRS comprises an editing module which hydrolyzes phenylalanine tRNA misacylated with a meta-tyrosine (m-Tyr) compound, wherein the transgenic plant is resistant to the meta-tyrosine (m-Tyr) compound and salts thereof, wherein said PheRS is targeted to the mitochondria and/or chloroplasts of the transgenic plant, and wherein said meta-tyrosine (m-Tyr) compound has the formula of Formula II; to seed produced by the transgenic plant; and to tissue culture comprising a transgenic cell of the plant. The prior art fails to teach or reasonably suggest the claimed composition(s) and method(s). The examiner had previously found the claims free of prior art. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-10, 12, and 21-22 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663